DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-14 are objected to because of the following informalities:  

In claim 1, line 2, with respect to the phrase “the distance between”, it is suggested that applicant delete “the” and replace it with “a” as this is the first instance of distance.
In claim 1, line 2, with respect to the phrase “the heating tip”, it is suggested that applicant delete “the” and replace it with “a” as this is the first instance of heating tip.
In claim 1, line 3, with respect to the phrase “the surface”, it is suggested that applicant delete “the” and replace it with “a” as this is the first instance of surface.
In claim 1, line 8, with respect to the phrase “the boss heat forming device tip”, it is suggested that applicant replace it with “the heating tip of the boss heat forming device” in order to maintain consistency of terminology with the terms originally introduced earlier in claim 1.
In claim 1, line 10, with respect to the phrase “the heatable heat forming tip”, it is suggested that applicant replace it with “the heating tip of the boss heat forming device” in order to maintain consistency of terminology with the terms originally introduced earlier in claim 1.

In claim 1, line 14, the second instance of (d) should be changed to (e) as an earlier step (d) is also present.
In claim 2, line 1, with respect to the phrase “the heatable heat forming tip”, it is suggested that applicant replace it with “the heating tip of the boss heat forming device” in order to maintain consistency of terminology with the terms originally introduced in claim 1.
In claim 5, line 2, with respect to the phrase “the heatable heat forming tip”, it is suggested that applicant replace it with “the heating tip of the boss heat forming device” in order to maintain consistency of terminology with the terms originally introduced in claim 1.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Although claim 2 does recite a spring, it is not suggested that applicant amend the claim to be dependent from claim 2 (see the discussion about rejections under section 112d below).
Rather, it is suggested that applicant amend claim 6 to recite “The method of claim 1, wherein the heatable heat forming tip is biases with a force transducer or strain gauge”.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 9 fails to further limit the claim because it broadens over claim 8 by eliminating the requirement of “a spring”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is suggested that applicant amend claim 9 to recite “The boss heat forming device of claim 7, wherein the elongated rod is biased with a force transducer or strain gauge located within the elongate hollow tube”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caldwell (US 2017/0129062 A1) in view of Lanser (US 6,099,291).
As to claim 1, Caldwell discloses a method for plastic heat staking (see paragraph 004, disclosing “Such work piece processing devices can include devices for ultrasonic, vibration, laser, thermal, spin or infrared processing of plastics or metal where force is applied to the work piece, such as welding, staking, swaging, and cutting.  ”), which comprises the steps of: 
(a) determining the distance between the device and the part (see paragraph 0061, disclosing “The spring deflection is the amount in distance that elastic member 106 is deflected.”  See also paragraph 0059, disclosing “”When pushing against a relatively non-compliant surface, the ratio of force to position sensitivity of the servo-actuator is determined by the spring constant of the material being pushed upon.”  See also paragraph 0064, disclosing “By way of example and not of limitation and with reference to device 100 shown in FIG. 1, position sensor 502 senses the position of end 105 of elastic member 106 and position sensor 504 senses the position of end 107 of elastic member 106 as servo-actuator 104 moves tool device 120 into contact with work piece 124.  The difference in the positions sensed by position sensors 502, 504 is determined by summer 506 which subtracts the position sensed by position sensor 504 from the position sensed by position sensor 502 with this difference being the spring deflection of elastic member 106.  ”); 
 (d) moving the heatable heat forming tip towards the boss while a proportional-integral-derivative (PID) controller (PID controller 510) decreases the power applied to the tip to 
Caldwell, being directed to the control of welding and staking devices, does not further disclose the details of heat (or thermal) staking, and thus does not disclose that the distance determined is the distance of the heating tip (12) of a boss heat forming device (10) in its home position and the surface of a part (42) containing a boss (46) to be heated (b) placing the boss containing part in a fixture (38) with an upper part (44) containing an alignment feature (48) through which the boss penetrates and extends above the upper part; (c) heating the boss heat forming device tip at full power in the boss heat forming device home position; (d) moving the heatable heat forming tip towards the boss ; (d) ceasing applying power to the heating tip when the determined distance is reached by the heating tip.
However, Lanser discloses that the distance determined is the distance of the heating tip (punch 20) of a boss heat forming device (staking apparatus 10) in its home position and the surface of a part (first workpiece 12) containing a boss (plastic stud 16) to be heated (b) placing the boss containing part in a fixture (flat surface 42, see column 3, disclosing that “In operation, a staking cycle begins with the first and second workpieces 12, 14 positioned on a firm, flat 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the distance determined is the distance of the heating tip (12) of a boss heat forming device (10) in its home position and the surface of a part (42) containing a boss (46) to be heated (b) placing the boss containing part in a fixture (38) with an upper part (44) containing an alignment feature (48) through which the boss penetrates and extends above the upper part; (c) heating the boss heat forming device tip at full power in the boss heat forming device home position; (d) moving the heatable heat forming tip towards the boss; (d) ceasing applying power to the heating tip when the determined distance is reached by the heating tip as suggested by Lanser for the generic heat/thermal staking device in Caldwell in order to utilize a known heat staking machine which achieves an overall efficiency of approximately 80% and is economically advantageous as taught by Lanser.

As to claim 2, Caldwell as combined with Lanser discloses and makes obvious that the heatable heat forming tip is spring biased. See Caldwell paragraph 0061, disclosing “the spring deflection of elastic member 106”).  
Caldwell does not disclose a heatable heat forming tip.
Lanser, as discussed above in claim 1, makes obvious a heatable heat forming tip is present in the generic heat staking device of Caldwell.   Lanser teaches in column 4, lines 46-54, that this particular heat staking machine is beneficial because “The use of a heat lamp in a staking machine according to the present invention provides a heat source with nearly instant on/off control, thereby providing precise temperature control.  The radiant heat source heats only 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that a heatable heat forming tip is used as the generic heat staking device of Caldwell as suggested by Lanser for the generic heat/thermal staking device in Caldwell in order to utilize a known heat staking machine which achieves an overall efficiency of approximately 80% and is economically advantageous as taught by Lanser.

As to claim 3, Caldwell as combined with Lanser discloses and makes obvious that the boss heat forming device additionally contains a target distance input (the spring length or position ends) and a measuring sensor (such as position sensors 502, 504). See Caldwell, paragraph 0074, disclosing “FIG. 5 shows a control diagram of exemplar control logic 500 for control of servo-motor 108 of servo-elastic actuator system 102.  Control logic 500 is illustratively implemented in controller 112.  The control logic 500 uses two position sensors 502, 504 (positon encoders for example), to determine the spring deflection of elastic member 106.  Position sensors 502, 504 are located in the work piece processing device so that they are on opposite sides of elastic member 106.  By way of example and not of limitation and with reference to device 100 shown in FIG. 1, position sensor 502 senses the position of end 105 of elastic member 106 and position sensor 504 senses the position of end 107 of elastic member 106 as servo-actuator 104 moves tool device 120 into contact with work piece 124.  The difference in the positions sensed by position sensors 502, 504 is determined by summer 506 which subtracts 
Caldwell does not disclose obvious the device is the boss heat forming device in the generic heat staking device of Caldwell
Lanser, as discussed above in claim 1, makes obvious the boss heat forming device in the generic heat staking device of Caldwell.  Lanser teaches in column 4, lines 46-54, that this particular heat staking machine is beneficial because “The use of a heat lamp in a staking machine according to the present invention provides a heat source with nearly instant on/off control, thereby providing precise temperature control.  The radiant heat source heats only the stud, thus achieving an overall efficiency of approximately 80%.  Commercially available infrared lamps are relatively inexpensive and have lives on the order of 2000 hours, contributing further to the economic advantage of the the invention over the prior art.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the boss heat forming device is used as the generic heat staking device of Caldwell as suggested by Lanser for the generic heat/thermal staking device in Caldwell in order to utilize a known heat staking machine which achieves an overall efficiency of approximately 80% and is economically advantageous as taught by Lanser.


As to claim 4, Caldwell discloses the determined distance, but does not disclose that the determined distance in step (a) comprises lowering the boss heat forming device from its home position to the surface of boss containing part with the boss removed. 

Lanser teaches in column 4, lines 46-54, that this particular heat staking machine is beneficial because “The use of a heat lamp in a staking machine according to the present invention provides a heat source with nearly instant on/off control, thereby providing precise temperature control.  The radiant heat source heats only the stud, thus achieving an overall efficiency of approximately 80%.  Commercially available infrared lamps are relatively inexpensive and have lives on the order of 2000 hours, contributing further to the economic advantage of the the invention over the prior art.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the determined distance in step (a) comprises lowering the boss heat forming device from its home position to the surface of boss containing part with the boss removed as suggested by Lanser for the generic heat/thermal staking device in Caldwell in order to utilize a known heat staking machine which achieves an overall efficiency of approximately 80% and is economically advantageous as taught by Lanser.

As to claim 5, Caldwell as combined with Lanser discloses and makes obvious that the PID controller controls an amount of output power using the following formula: Output Power (%)=(Start Distance-Setpoint Distance)/Start Distance (I) wherein: (i) the Output Power is the 


As to claim 6, Caldwell discloses that the spring is replaced with a force transducer or strain gauge (see force sensor 702 and the torque sensor).  See Figure 7, and paragraph 0067, disclosing “FIG. 7 shows a control diagram of control logic 700 for control of servo-motor 108 of servo-elastic actuator system 102 that is a variation of control logic 500 and only the differences will be discussed.  Control logic 700 uses a force sensor 702 to obtain the force being applied to work piece 124 instead of calculating this force based on the spring constant of elastic member 106 and the spring deflection of elastic member 106.  The force sensed by force sensor 702 is input to PID controller 510 in lieu of the force calculated at 508 in control logic 500 and control logic 700 thus also does not use position sensor 502.  Position sensor 504 is still used in the control limiting the maximum travel of servo-actuator 104.  In an aspect, force sensor 702 is a torque sensor that senses torque applied between servo-motor 108 and actuator member 110.”

As to claim 7, Caldwell discloses a heat forming device (see paragraph 004, disclosing “Such work piece processing devices can include devices for ultrasonic, vibration, laser, thermal, spin or infrared processing of plastics or metal where force is applied to the work piece, such as welding, staking, swaging, and cutting. ”), which comprises: 
(a) a target distance input (the distance between position sensors 502 and 504), a measuring sensor (position sensor 502 and 504), and a spring (the spring deflection of elastic member 106)  (see paragraph 0061, disclosing “The spring deflection is the amount in distance that elastic member 106 is deflected.”  See also paragraph 0059, disclosing “”When pushing against a relatively non-compliant surface, the ratio of force to position sensitivity of the servo-actuator is determined by the spring constant of the material being pushed upon.”  See also paragraph 0064, disclosing “By way of example and not of limitation and with reference to device 100 shown in FIG. 1, position sensor 502 senses the position of end 105 of elastic member 106 and position sensor 504 senses the position of end 107 of elastic member 106 as servo-actuator 104 moves tool device 120 into contact with work piece 124.  The difference in the positions sensed by position sensors 502, 504 is determined by summer 506 which subtracts the position sensed by position sensor 504 from the position sensed by position sensor 502 with this difference being the spring deflection of elastic member 106.  ”); 
(d) a proportional-integral-derivative controller (PID controller 510) that accepts information from the target distance input and the measuring sensor, and is in electrical connection with the heat forming device (see paragraph 0064, disclosing “The force being applied to work piece 124 is calculated at 508 using equation 1 above and the force calculated at 508 input to a PID (proportional-integral-differential) controller 510.  It should be understood that alternatively a PI (proportional-integral), P (proportional) or I (integral) controller could be used.  A force set-point 512 is also input to PID controller 510.  PID controller 510 controls servo-motor 108 and thus controls the position of servo-actuator 104 based on the calculated 
Caldwell, being directed to the control of welding and staking devices, does not further disclose the details of heat (or thermal) staking, and thus does not disclose that the heat forming device is a boss heat form device, or a) an elongate hollow tube (20), (b) an elongate rod (22) extending through the elongate tube to outside of the elongate tube; (c) a heatable heat forming tip (12) affixed to an end of the elongate rod housed within the elongate tube, the heatable heat forming tip energizable for its heating; or that heat forming device has a heatable heat forming tip for heating control.
However, Lanser discloses the details of heat (or thermal) staking, and discloses that the heat forming device is a boss (see plastic stud 16) heat form device, or a) an elongate hollow tube (see lower frame 26), (b) an elongate rod (carriage 24) extending through the elongate tube to outside of the elongate tube; (c) a heatable heat forming tip (see staking punch 20) affixed to an end of the elongate rod housed within the elongate tube (The staking punch 20 is metal, preferably having a reflective surface finish, and is mounted to the lower end of the carriage 24.), the heatable heat forming tip energizable for its heating (see column 3, lines 14-16, disclosing “The infrared lamp 30 is energized and the radiation emitted thereby is directed downwardly”); and that heat forming device has a heatable heat forming tip for heating control.  See column 3, lines 18-32, disclosing that “The infrared lamp 30 is energized for a length of time sufficient to heat the stud 16 to a temperature at which it is plastically deformable.  The required heating time depends upon the power output of the lamp 30 and the type and color of the plastic being heated.  Using a 35 watt lamp 30 and white ABS plastic, for example, it has been found that it takes 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the heat forming device is a boss heat form device, or a) an elongate hollow tube (20), (b) an elongate rod (22) extending through the elongate tube to outside of the elongate tube; (c) a heatable heat forming tip (12) affixed to an end of the elongate rod housed within the elongate tube, the heatable heat forming tip energizable for its heating; or that heat forming device has a heatable heat forming tip for heating control as suggested by Lanser for the generic heat/thermal staking device in Caldwell in order to utilize a known heat staking machine which achieves an overall efficiency of approximately 80% and is economically advantageous as taught by Lanser.

As to claim 8, Caldwell does not disclose that the elongate rod is biased with a spring (18) located within the elongate hollow tube.
However, Lanser discloses that the elongate rod is biased with a spring (coil spring 28) located within the elongate hollow tube.  See column 2, disclosing that “The staking apparatus 10 comprises a carriage 24 which is connected to the air cylinder 22 for reciprocal vertical movement relative to the workpieces 12, 14, and a lower frame 26 which remains stationary relative to the workpieces during the staking operation.  The carriage 24 slides upwardly and downwardly within the lower frame 26 to ensure proper alignment between the two components at all times.  A coil spring 28 is located between the upper surface of the frame 26 and the carriage 24.  The staking punch 20 is metal, preferably having a reflective surface finish, and is mounted to the lower end of the carriage 24.”  Lanser teaches in column 4, lines 46-54, that this particular heat staking machine is beneficial because “The use of a heat lamp in a staking machine according to the present invention provides a heat source with nearly instant on/off control, thereby providing precise temperature control.  The radiant heat source heats only the stud, thus achieving an overall efficiency of approximately 80%.  Commercially available infrared lamps are relatively inexpensive and have lives on the order of 2000 hours, contributing further to the economic advantage of the the invention over the prior art.”  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that the elongate rod is biased with a spring located within the elongate hollow tube as suggested by Lanser for the generic heat/thermal staking device in Caldwell in order to utilize a known heat staking machine which achieves an overall efficiency of approximately 80% and is economically advantageous as taught by Lanser.

As to claim 9, Caldwell discloses that the spring is replaced with a force transducer or strain gauge.  See Figure 7, and paragraph 0067, disclosing “FIG. 7 shows a control diagram of control logic 700 for control of servo-motor 108 of servo-elastic actuator system 102 that is a variation of control logic 500 and only the differences will be discussed.  Control logic 700 uses a force sensor 702 to obtain the force being applied to work piece 124 instead of calculating this force based on the spring constant of elastic member 106 and the spring deflection of elastic member 106.  The force sensed by force sensor 702 is input to PID controller 510 in lieu of the force calculated at 508 in control logic 500 and control logic 700 thus also does not use position sensor 502.  Position sensor 504 is still used in the control limiting the maximum travel of servo-actuator 104.  In an aspect, force sensor 702 is a torque sensor that senses torque applied between servo-motor 108 and actuator member 110.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE R KOCH whose telephone number is (571)272-1230 (TDD only). If the applicant cannot make a direct TDD-to-TDD call, the applicant can communicate by calling the Federal Relay Service at 1-866-377-8642 and giving the operator the above TDD number. The examiner can also be reached by E-mail at george.koch@uspto.gov if the applicant grants written authorization for e-mails.  Authorization can be granted by filling out the USPTO Automated Interview Request (AIR) Form which is available at: http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html 
The examiner can normally be reached on M-F 10-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP C TUCKER can be reached on (571)272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GEORGE R KOCH/Primary Examiner, Art Unit 1745                                                                                                                                                                                                        

GRK